ALLOWABILITY NOTICE

EXAMINER COMMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.
 
ALLOWED CLAIMS
	Claims 1-11 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a perfusion stent comprising a radially compressible and expandable frame that is self-expanding, first and second end portions of the frame having an enlarged diameter relative to the intermediate portion. A central lumen extends through the first end portion, intermediate portion, and second end portion, and a perfusion lumen extends at least partially through the first end portion and communicates with a perfusion space  that is fluidly separated from the central lumen (Figure 11). A recovery wire is connected to the proximal end of the frame, the recovery wire having a retractable sheath. 
The first and second end portions of the frame each comprise a cylindrical first section and a tapered second section positioned proximal to the first section when in the radially expanded position.  This configuration enables atraumatic removal of the stent via the retractable sheath. 
The closest prior art Fulton (cited previously), which teaches a perfusion stent substantially as claimed, wherein the self-expandable end portions are fully capable of being compressed such that the first and second end portions of the frame each comprise a cylindrical first section and a tapered second section positioned proximal to the first section when in the radially expanded position.  However, there is no teaching or suggestion that the first and second end portions are in this configuration in the radially expanded state.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781